DETAILED ACTION
The action is responsive to the communications filed on 10/06/2020. Claims 1-20 are pending in the case. Claims 1, 7, 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Welle (Reg. No. 73799) on 10/18/2021.

The application has been amended as follows: 

1. (Currently Amended) A method, comprising: 
receiving a request to migrate a running instance of an operating system and an application from a first machine to a second machine; 
displaying an adjustable resource allocation mobility setting interface indicating a plurality of mobility settings comprising at least one performance-based mobility setting and at least one concurrency-based mobility setting, the performance-based mobility setting and the concurrency-based mobility setting used for resource allocation to apply for mobility operations for the migration, the performance-based mobility setting defining a first resource allocation and the concurrency-based mobility setting defining a second resource allocation different than the first resource allocation, the first resource allocation providing access to greater memory and processing resources than the second resource allocation to facilitate a first rate of migration of a partition, and wherein the second resource 
receiving, via the interface, a selection of a mobility setting defining the resource allocation to utilize for the migration; 
allocating resources according to the selected mobility setting; 
migrating the running instance of the operating system and the application from the first machine to the second machine utilizing the resources as set by the selected mobility setting; and
negotiating a balance of resource allocations between the first machine and the second machine based on the selected mobility setting.

2. (Cancelled).

7. (Currently Amended) A method, comprising: 
receiving a request to migrate a plurality of logical partitions from a first machine to a second machine, each logical partition comprising a running instance of an operating system; 
displaying an adjustable resource allocation mobility setting interface indicating a plurality of mobility settings, each mobility setting corresponding to a desired resource allocation to apply for mobility 
receiving, via the interface, a first mobility setting to apply to a first set of logical partitions of the plurality of logical partitions and a second mobility setting to apply to a second set of logical partitions of the plurality of logical partitions; 
allocating first resources for the migration of the first set of logical partitions according to the first mobility setting; 
allocating second resources for the migration of the second set of logical partitions according to the second mobility setting; 
migrating the first and second sets of logical partitions from the first machine to the second machine utilizing the resource allocations as set by the respective first and second mobility settings; and
negotiating a balance of resource allocations between the first machine and the second machine based on the respective first and second mobility settings.

14. (Currently Amended) A method, comprising: 
receiving a request to migrate from a first machine to a second machine a plurality of logical partitions (LPARs) each running an instance of an operating system and an application; 
displaying an interface comprising a plurality of selectable mobility settings, each mobility setting corresponding to a desired resource allocation to apply for mobility operations for the migration, wherein a first mobility setting sets a first resource allocation to accommodate a desired rate of migration, and 
receiving, via the interface, a selection of a mobility setting to apply for migrating the LPARs; 
allocating resources for the migration of the LPARs according to the selected mobility setting; 
migrating the LPARs from the first machine to the second machine utilizing resources as set by the selected mobility setting; and
negotiating a balance of resource allocations between the first machine and the second machine based on the selected mobility setting.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kurita (US Patent Pub. No. 20140082616 A1) discloses migration of virtual machines from a source server to a target server where the migration is automatically performed based on a comparison of resources between the source and target server where the resources allocated to the migration can be limited.
Alkhatib et al. (US Patent Pub. No. 20110283017 A1) discloses managing virtual networks and virtual machine switches.
Nickolov et al. (US Patent Pub. No. 20090276771 A1) discloses a performance based setting to and a mobility based setting for a virtual machine to assign server resources to the virtual machine and a setting for permitting or prohibiting migrations of virtual machines.
Vincent et al. (US Patent No. 8615579 B1) discloses migration of virtual machines from a source server to a target server where the target server and migration time and resource use is determined according to a migration profile.
Kleinsorge et al. (US Patent No. 6226734 B1) discloses dynamically assigning resources to different partitions and operating systems all operating on a multiprocessor computer and migrating CPUs from one partition to another.
However the features of a plurality of mobility settings allocating different resources to a logical partition migration from a first machine to a second machine where a balance of resource allocations .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171